                                            Case 3:18-cv-07130-SI Document 86 Filed 08/03/20 Page 1 of 1




                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ANTHONY A. JAMES,                                  Case No. 18-cv-07130-SI
                                   6                      Plaintiff,
                                                                                            ORDER RE: DISCOVERY DISPUTE
                                   7               v.
                                                                                            Re: Dkt. No. 85
                                   8     TEMPUR SEALY INTERNATIONAL,
                                         INC.,
                                   9
                                                          Defendant.
                                  10

                                  11          The parties have filed a joint statement to inform the Court that they have reached impasse

                                  12   regarding defendant’s production of text messages in this case. Dkt. No. 85. Having reviewed the
Northern District of California
 United States District Court




                                  13   statement, and in light of the claims of discrimination that plaintiff raises, the Court agrees with

                                  14   plaintiff that the text messages are highly relevant and accordingly ORDERS as follows:

                                  15          1.        Defendant shall take appropriate steps to produce all responsive text messages that

                                  16          can be obtained through a reasonably diligent effort, including through Defendant’s cellular

                                  17          service provider, and shall complete such production on or before August 21, 2020, and shall

                                  18          provide a declaration under penalty of perjury describing how this was done; and

                                  19          2. If any further text messages are produced which were exchanged by or between any prior
                                              deponent of Defendant, Defendant shall make that deponent available for deposition again,
                                  20
                                              limited to one hour, at Defendant’s expense, to be completed on or before August 28, 2020.
                                  21
                                              The non-expert discovery deadline of August 3, 2020 is waived to the extent necessary for
                                  22
                                       defendants to produce documents and/or deponents pursuant to this Order.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: August 3, 2020
                                  25
                                                                                        ______________________________________
                                  26
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge

                                  28
